Citation Nr: 1826658	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-39 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel







INTRODUCTION

The Veteran had active service in the U.S. Army from November 2005 to November 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a notice of disagreement with this decision in March 2013, and perfected his appeal in November 2014.  

In his October 2014 substantive appeal, the Veteran requested, and was scheduled for, a videoconference hearing before a Veterans Law Judge in July 2017.  However, the Veteran failed report to his scheduled hearing.  The record reflects that the Veteran was incarcerated from June 2015 to May 2017.  As such, he was released prior to the date of his scheduled hearing.  In light of this information, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  
  

FINDINGS OF FACT

1.  The Veteran failed to report without good cause to a November 2012 VA audiological examination.

2.  At no time during the pendency of the claim did the Veteran have a diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a diagnosis of hearing loss prior to the Veteran's filing of a claim.

3. The Veteran's claimed tinnitus did was not incurred in active service.  


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2017). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

The Board notes that the Agency of Original Jurisdiction (AOJ) scheduled the Veteran for a VA audiological evaluation in November 2012.  However, the Veteran failed to report for this examination.  Here, the evidence does not suggest, and the Veteran did not contend, that he did not receive notice of the November 2012 VA examination.  Moreover, he did not contact VA to provide good cause for his failure to appear for the VA examination, or request that it be rescheduled.  Under these circumstances, the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus must be decided on the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street . . . ."). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus decided herein has been met.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In the present appeal, the Veteran contends that he developed hearing loss as a result of his exposure to acoustic trauma while serving in the military.  He also contends that he has experienced tinnitus, and symptoms akin to tinnitus, to include a buzzing/ringing sound in his ears, as a result of his in-service noise exposure.  

Review of the Veteran's service treatment records is absent any treatment for, or diagnosis of, bilateral hearing problems.  A Reference audiogram dated in May 2007 reflects that the Veteran underwent an authorized audiological evaluation, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 15, 0, 10, 0, and 5.  For the left ear, auditory thresholds in the same frequencies were recorded as 5, 5, 10, 5, and 5.  It was noted that the audiological evaluation was conducted 14 hours after the Veteran's last noise exposure.  On the bottom of the page, it appears that the clinician indicated that the Veteran did experience steady noise exposure.  However, in the Supplemental Medical Data form (also dated in May 2007), the clinician noted that the Veteran's hearing test results were within normal limits.  In a subsequent questionnaire, the Veteran denied being exposed to loud noises such as going to a range, listening to loud music, or mowing his lawn in the last 14 hours.  The Veteran also denied experiencing any ringing, clicking or buzzing sound in his ears.  

A September 2009 Hearing Conservation Data Sheet reflects that the Veteran participated in a Hearing Conservation training program. An authorized audiological evaluation was also conducted, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 5, 0, 0, 5 and 20.  For the left ear, auditory thresholds in the same frequencies were recorded as 15, 5, 10, 15, and 10.  In the remarks section, the clinician noted that the Veteran had steady exposure to noise. When comparing these audiometric findings with the November 2005 Reference Audiogram (the results of which reflected the right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 10, -5, 10, 10, and -5, and the left ear auditory thresholds in the same frequencies as 5, 5, 10, 10, and 10, the clinician determined there to be a significant threshold shift (STS) in the left ear at 3000 Hertz, and in the right ear at 1000 and 4000 Hertz.  However, in the September 2009 Supplemental Medical Data form, the clinician determined that the Veteran's hearing test results were within normal limits.  

At the August 2011 separation examination, the clinical evaluation of the Veteran's ears and drums was not marked as abnormal.  In addition, the Veteran denied a history of hearing loss in his medical history report.  Audiometric testing revealed that the Veteran's pure tone auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
10
LEFT
10
5
10
10
10

In addition, the Veteran had a hearing profile of 'H1' at the time of this examination. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In his July 2011 Report of Medical Assessment, when asked whether he suffered from any injury or illness while on active duty for which he did not seek medical care, the Veteran marked that he had not.  The Veteran also indicated that at the present time, he did not intend to seek VA disability benefits for any health-related problems.  

In comparing the Veteran's audiometric findings documented in the November 2005 and May 2007 Reference audiograms, with the audiometric findings at his separation examination, based on the available puretone thresholds, there does not appear to be a significant change in the Veteran's overall hearing acuity during his period of service.  Also, the Veteran denied a medical history of hearing impairment at his separation examination, and there was no indication on the separation examination report that the Veteran had hearing loss.

The Board accepts that the Veteran was exposed to hazardous noise during his active service.  

However, medical evidence of record is currently absent a current diagnosis of bilateral sensorineural hearing loss.  A Compensation and Pension Examination Inquiry report reflects that a request for VA audiological examination in connection to the Veteran's hearing loss claim was initiated in October 2012.  It appears that the Veteran was scheduled for a VA examination in November 2012, but he failed to report to this examination; as such, the examination was cancelled.  

The Veteran has not provided any reason for his failure to report to the scheduled audiological examination and he has made no attempt to contact VA to request that the examination be rescheduled.  Although an October 2012 letter informed the Veteran that the AOJ had asked the VA medical facility nearest to him to schedule him for an examination in connection with his claims, there are no letters notifying the Veteran of the date, time and location of his examination.  However, the Court has held that the presumption of regularity applies to notice of VA examinations.  See Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011).  That decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013). There has been no subsequent precedential opinion on this question.  However, the Court has held that the absence of copies of letters notifying a veteran of VA examinations in the claims file does not preclude application of the presumption that the veteran received proper notice.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004). In this case, even if there were an allegation of non-receipt, such allegation alone does not constitute clear evidence to rebut the presumption of regularity. Id. Given the absence of any specific contentions in this regard, and given that the Veteran did report to a number of other VA examinations scheduled at, or around, the same time, the Board finds that the presumption of regularity has not been rebutted and notice of the November 2012 VA audiological examination is presumed to have been received by the Veteran.  

The Board reiterates that the duty to assist is not a one-way street, and it is the Veteran's responsibility to present and support his claim.  See Olsen v. Principi, 3 Vet. App. 480 (1992); see also 38 U.S.C. § 5103 (2012).  Had the Veteran appeared for his examination, the medical evidence may have provided further support for his claim.  As it stands however, the only evidence relating the Veteran's claimed hearing loss to his service, are his statements and lay assertions.  Therefore, because the Veteran has not shown good cause for his failure to report for his scheduled VA audiological examination, the Board will proceed based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).

Review of the post-service treatment records reflects that during a July 2012 traumatic brain injury (TBI) neurobehavioral consultation, the Veteran reported that he was exposed to a mortar blast in May 2009 while standing behind a barrier.  However, he denied any loss of consciousness or posttraumatic amnesia following this incident.   Upon conducting a physical evaluation of the Veteran, the treatment provider noted that the Veteran's gross hearing was within functional limits.  The Veteran also denied any hearing difficulty during this treatment visit.  At the November 2012 VA examination in connection to the Veteran's claimed TBI, the Veteran did not report any symptoms of hearing loss or tinnitus related to his reported in-service head injury.  At the January 2013 VA general examination, upon reviewing the Veteran's medical history, the examiner noted a history of skin problems, musculoskeletal, neurological and psychiatric complaints, and issues associated with the male reproductive organs.  However, the Veteran denied a history of audiological problems, to include a history of hearing loss and tinnitus.  During a March 2013 VA outpatient treatment visit, the Veteran stated that his hearing is "ok" but did note that he occasionally feels as if there is water is in his ear.  

The above evidence does not establish bilateral hearing loss to the extent recognized as a disability for VA purposes, and neither the Veteran nor his representative has alluded to the existence of any other evidence establishing a current bilateral hearing loss disability.  Despite the Veteran's competent and credible reports of in-service noise exposure and symptoms associated with hearing impairment, and the service treatment records reflecting signs of threshold shifts in the Veteran's hearing acuity throughout the years, the determination of whether hearing loss constitutes a disability for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.  The provisions of 38 C.F.R. § 3.385 do not authorize a finding of hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  Hence, although the Veteran has reported complaints of hearing loss, the Board is bound by the testing results and has no discretion in this regard. 

Thus, where, as here, the evidence does not establish that the Veteran has a hearing loss disability for which service connection is sought, pursuant to the applicable regulation that defines the disability in terms of audiometric and speech recognition scores, there can be no valid claim for service connection.  Moreover, because the Veteran failed to report for the November 2012 VA examination, there is no competent medical evidence showing that he had a bilateral hearing loss disability upon which a grant of service connection can be based.  See Brammer v. Derwinski, 3 Vet. App. 223, 225. As such, service connection for bilateral hearing loss disability must be denied because the first criterion for an award of service connection-evidence of a current disability upon which to predicate such an award-has not been met. 

Accordingly, the Board finds that the claim of service connection for bilateral hearing loss disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this instance.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Tinnitus

Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  Indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002). 

The Board will deny the claim for service connection for tinnitus because the preponderance of the evidence of record is against a finding that it is related to the Veteran's period of military service. 

First, as tinnitus is capable of lay diagnosis and the Veteran reported the presence of the disorder, the Board concedes the presence of this disorder and concludes that the Veteran does experience tinnitus. 

As noted in the analysis for his claimed hearing loss, the Veteran was scheduled for a VA audiological examination in November 2012 to determine the nature and etiology of the claimed disorders.  However, the Veteran failed to report for the scheduled VA examination.  Where, as here, a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b) (2017).  As such, there is simply no competent medical or lay evidence of record that attributes the claimed tinnitus to his military service. 

The only post-service treatment record reflecting the Veteran's complaints of tinnitus is an October 2014 VA outpatient report, during which time, the treatment provider noted that the Veteran had experienced tinnitus.  

The Board recognizes that the Veteran asserts that he has tinnitus that is attributable to his period of military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, the competence of nexus opinion evidence depends on the facts of the case and the complexity of the question. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). In such cases, the Board is within its province to weigh that lay assertions and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr, 21 Vet. App. 303.  However, in this case, the Veteran has not asserted that he has experienced tinnitus on a persistent and recurrent basis since service.  Instead, his statements were to the effect that this disorder was due to his military service.  In addition, the Veteran's reported symptoms of tinnitus are not supported by the other evidence of record.  In this regard, although he claims to have tinnitus as a result of his military service, other than the October 2014 VA treatment report referenced above, he denied experiencing any hearing problems, to include tinnitus, during a number of his VA treatment visits and at the January 2013 VA examination.  As noted above, the Veteran denied a history of tinnitus during the January 2013 VA general examination.  In addition, he denied experiencing tinnitus or symptoms akin to tinnitus during a May 2015 VA outpatient visit.  Accordingly, because of the inconsistencies in his statements as well as the lack of any symptoms or disability during service and the years following service, the Board does not find the Veteran's recollections that he has tinnitus that was incurred in service to be credible in view of the contemporaneous medical records that directly refute his assertions, and the absence of evidence supporting his contentions.  As such, the Veteran's lay assertions, standing alone, are insufficient to establish the required causal relationship.  Moreover, in light of the fact that the Veteran had normal hearing at his separation from service, did not report any symptoms of tinnitus both during service and at his separation examination, denied experiencing tinnitus during several of his post-service VA outpatient visits, and given that post-service medical evidence is predominantly negative for any complaints or diagnosis of tinnitus, the Board affords his opinion as to the cause of his tinnitus very little weight.  

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for tinnitus.  See 38 U.S.C. §1110; 38 C.F.R. § 3.303. Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the Board concludes that service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


